Robert L. Brown, Justice, concurring. I do not disagree with the majority’s analysis. However, there is one other factor in this case that distinguishes it from Duncan v. State, 337 Ark. 306, 987 S.W.2d 721 (1999) (per curiam), and Ellis v. Norris, 333 Ark. 200, 968 S.W.2d 609 (1998) (per curiam). Graham was serving time in the Bilis County Jail in Oklahoma under the Interstate Compact. Six years after the Arkansas statute authorizing meritorious good time for volunteer work was repealed, Graham began doing volunteer work in Oklahoma for the city, county, and school district. See Ark. Code Ann. § 12-30-408 (1987) (referred to as Act 309), repealed by Act 503 of 1989. As his supervisor in the county jail pointed out by affidavit, Graham was not required to work but did so voluntarily. The record does not reflect that the Arkansas Department of Correction was aware of Graham’s volunteer work. In fact, during Graham’s subsequent grievance proceeding in 1997, Warden Harris denied relief because “No Act 309 shows at anytime.” The Arkansas Department of Correction should not be held responsible for volunteer work done in Oklahoma, which was not done under its auspices or rules or with its blessing. It is quite a stretch in my judgment for Graham to argue that Arkansas enhanced his punishment by denying this good time, when Graham was performing the volunteer services unbeknownst to the Department. I concur for the reasons stated by the majority but also for this additional reason.